Citation Nr: 1815793	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-29 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for post-traumatic stress disorder (PTSD), in excess of 30 percent from June 15, 2009.

2.  Entitlement to an effective date earlier than June 15, 2009 for grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011 and August 2013, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The June 2011 rating decision denied a claim of entitlement for service connection for an acquired psychiatric disorder, to include depression.  The August 2013 rating decision granted a claim for entitlement to service connection for PTSD at a compensable rating of 30 percent, effective from the date of claim of June 15, 2009.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge in a travel board hearing.  A transcript has been associated with the claims file and has been reviewed accordingly.  During the course of the hearing, the Veteran's attorney agreed that the issues listed on the title page of this decision were the only ones to be considered at the hearing in conjunction with this appeal stream.  

In that regard, the Board notes that, during the pendency of this appeal, the Veteran had perfected a separate appeal stream for the issues of entitlement to service connection for depression, a bilateral ankle disability, a left hip disorder, and a bilateral foot disorder; increased ratings for a right hip disability and bilateral knee disabilities, and entitlement to a total disability rating based on individual unemployability (TDIU).  Although those claims were also certified to the Board, the Veteran elected to have a hearing before a Veterans Law Judge for those issues separate and apart from his other appeal stream.  For the issues in this Board decision, the Veteran was provided with a VA hearing in October 2017 before the undersigned Veterans Law Judge.  The Veteran received a separate hearing in January 2014 before a different Veterans Law Judge exclusively for the issues in the separate appeal stream.  As such, the adjudication of those issues is under the exclusive jurisdiction of the other Veterans Law Judge and shall not be the subject of discussion in this decision.  A separate decision regarding those matters was issued in February 2018. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, the issue of TDIU was dealt with in the separate appeal stream, as referenced above, and was remanded to the RO by a separate February 2018 Board decision.  The Veteran's claim for SMC was addressed in a March 2018 rating decision.  As such, neither TDIU nor SMC will be discussed here.

The Veteran submitted additional evidence in support of his claim after his hearing with the undersigned VLJ, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).


FINDINGS OF FACT

1. Prior to April 19, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).


2. The probative evidence of record is at least in equipoise as to whether the Veteran's PTSD has, from April 19, 2012 forward, been productive of near-continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; all of which results in an overall disability picture that more nearly approximates that of occupational and social impairment resulting in deficiencies in most areas such as work, family relations, thinking, and mood. 

3.  June 15, 2009 is the earliest date that the Veteran filed a claim of entitlement to service connection for PTSD or any other acquired psychiatric disorder.  

4.  An August 2013 rating decision granted service connection for the Veteran's PTSD, with an effective date of June 15, 2009.


CONCLUSIONS OF LAW

1. The criteria for an initial increased rating in excess of 30 percent from June 15, 2009 to April 19, 2012 for service-connected PTSD have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  Resolving all doubt in favor of the Veteran, the criteria for the assignment of an increased 70 percent disability rating, but not higher, for the service-connected PTSD have been approximated from April 19, 2012 forward.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

3.  The requirements for an effective date earlier than June 15, 2009 for the grant of entitlement to service connection for PTSD or any other acquired psychiatric disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for his PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports and outpatient records, private reports, and lay statements have been obtained.  The Veteran's Social Security records were obtained and added to the claims file.  No other relevant records have been identified and are outstanding.

The Veteran was afforded VA examinations pertinent to this appeal in April 2012, June 2013, August 2016, and February 2018, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board has also considered the private medical reports and statements from the Veteran and others regarding the severity of his PTSD and other mental disorders.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Rating Claim

The Veteran's claim seeks an initial increased rating for his PTSD, rated at 30 percent from June 15, 2009 forward.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Board notes that during the pendency of the claim all references to the DSM-IV have been updated to refer to the DSM-5, which utilizes altered criteria for diagnosing PTSD. See 80 Fed. Reg. 14,308 (Mar. 19, 2015). However, this change does not apply to appeals that were pending before the Board (i.e. certified for appeal) prior to August 4, 2014, even if such claims are subsequently remanded. Id. As such, the criteria for diagnosing PTSD contained in the DSM-IV are still applicable in this case, and any diagnoses made based on those criteria are still probative of the issue at hand. Id. 

Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score under DSM-IV; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Increased Rating for PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The Veteran contends he is an entitled to an initial increased rating in excess of 30 percent for his service-connected PTSD. However, in this case, where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  For the purposes of staged ratings in this case, the Board will first address the period from June 15, 2009, the date of claim and the effective date of service connection, to April 19, 2012, followed by the period of April 19, 2012 forward.  See id.

Prior to April 19, 2012

The Veteran is service-connected for PTSD from June 15, 2009 forward, at a compensable rating of 30 percent.  The Veteran has asserted in his statements to VA and during his hearing with the undersigned VLJ that his condition is worse than previously evaluated.

For the period prior to April 19, 2012, based on the evidence the Board finds that a disability rating in excess of 30 percent is not warranted. During this period the Veteran generally complained of nightmares, intrusive thoughts, memory issues, concentration problems, anxiety, irritability and isolationist tendencies, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's service treatment records are silent for any mental health disorder or treatment, though his file is replete with records documenting the orthopedic injuries from his January 1998 in-service accident that would later become the stressor leading to his PTSD diagnosis and subsequent grant of service connection.  The claims file indicates the Veteran is service connected for a right hip fracture with associated right knee disability from that January 1998 accident.  A December 2009 rating decision specifically notes that the Veteran's "reported stressor is conceded."

Per an October 2009 VA treatment note, the Veteran was seen for outpatient mental health treatment that was characterized as a PTSD diagnosis.  The Veteran presented at a VA medical clinic later in that month of October 2009, informing the nursing staff there he was "beyond suicidal."  The treating psychologist noted the Veteran had a history of chronic pain from his hip injury in service, along with depression, and that he had presented with suicidal ideation, increased use of alcohol, and feelings of helplessness and hopelessness.  A formal diagnosis of depression was made, along with alcohol abuse.  A GAF score of 35 was noted at admission, but was 65 on discharge.  Treatment records since that time indicate the Veteran was suffering from major depressive episode, but a VA treatment note in December 2010 indicates that the depression was part of a diagnosis of schizoaffective disorder.

The Veteran received a private psychiatric examination in June 2011 as part of his application for Social Security Disability benefits.  The clinical psychologist provisionally diagnosed major depressive disorder with psychotic features, rule out schizoaffective disorder, with a history of PTSD and history of alcohol dependence.  This psychologist described the Veteran as depressed, and noted that he appeared lethargic and maintained a low state of arousal, with his eyes closed about 80 percent of the time with poor eye contact.  The Veteran's personal appearance was unkempt, having worn soiled clothing, and his personal hygiene was lacking.  The examiner noted chronic sleep disturbances, some hallucinations, rambling speech, and a sense of the loosening of associations and tangential thinking.  The Veteran's thought processes were not always linear and goal-directed.

In light of the foregoing, the Board finds that the Veteran's PTSD symptoms have been relatively consistent in this appeal period, since the effective date of service connection June 15, 2009; and, they have resulted in an overall disability picture that more nearly approximates deficiencies in some areas.  Despite the fact that GAF scores have fluctuated during this time period, the Veteran has endorsed essentially the same symptoms with the same frequency since the effective date of service connection.  The Veteran has been on anti-depressant and other psychiatric medications throughout the appeal period and his doses have been changed throughout the period covered by this claim, indicating that the medication is only partially helping.  For example, a December 2010 VA psychiatrist's progress note indicates that the Veteran was responding poorly to maximum doses of 2 antidepressants when observed with symptoms of depression, paranoia, anxiety, and hallucinations.  Accordingly, given that the preponderance of the evidence is against the claim of a higher rating for this period, the criteria for the assignment of a rating in excess of the 30 percent rating prior to April 19, 2012 have not been met in this period.

The Board notes the Veteran has multiple diagnoses of mental health disorders over the appeals period, to include PTSD, depression, and schizoaffective disorder, though only the PTSD is currently service-connected.  Nevertheless, in this regard, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

A rating in excess of 30 percent is not warranted at any time covered by this claim.  The evidence of record consistently shows that the Veteran appeared lucid, oriented, and understood the consequences of his actions.  He was employed part time, though with some challenges, and maintained his marital and other social relationships within his family. Although the Veteran consistently reported that he prefers to remain isolated, he is in touch with his family, to include his mother.  Moreover, the examination reports generally note that the Veteran was polite, composed, and with mostly mild -to- moderate symptoms during examinations and evaluations.  

From April 19, 2012 Forward

The Veteran received a contract VA mental disorders examination in April 2012.  The examining psychologist provided a diagnosis of schizoaffective disorder, depressive type, and also noted alcohol abuse, in sustained full remission.  A GAF score of 52 was noted.  This examiner opined the Veteran had total occupational and social impairment due to his schizoaffective disorder, noting he had developed symptoms of psychosis, with auditory hallucinations.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic or depression affecting the ability to function independently, chronic sleep impairment, flattened effect, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and persistent delusions or hallucinations.  This examiner opined that the Veteran was incompetent due to his psychosis.

The Veteran received a contract VA examination for his PTSD and other mental disorders in June 2013.  Here, the psychologist examiner diagnosed PTSD and also schizoaffective disorder, depressed type, along with alcohol and cannabis abuse in remission.  This examiner found symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, flattened affect, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  This examiner attributed symptoms of depressed mood, delusions, hallucinations, and extremely flat effect to the schizoaffective disorder.  Symptoms of nightmares, intrusive thoughts from the in-service trauma, insomnia, and suspiciousness of his environment were attributed to the Veteran's PTSD.  This examiner opined that the Veteran showed total occupational and social impairment, and provided a GAF score of 49, indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In August 2016, the Veteran received another VA mental disorders examination.  This examiner made a sole diagnosis of schizoaffective disorder, using DSM-5, and no other mental disorder was diagnosed, to include PTSD. This examiner opined that the Veteran indicated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Symptoms noted for this diagnosis and assessment include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and persistent delusions or hallucinations.  As part of this examination, the examiner was asked to opine if the Veteran had a separate and distinct diagnosis of depression since 2010.  This examiner noted it was not possible to definitively determine if there was a separate diagnosis, since depressive symptoms fall under the schizoaffective disorder process, for which the Veteran continues to display and endorse symptoms.

The Veteran received a VA examination for his PTSD in February 2018.  The examiner noted a diagnosis of PTSD from previous VA treatment, and noted that since the Veteran's claimed stressor used for the initial diagnosis of PTSD under DSM-IV did not meet the DSM-5 criteria, this examiner formally diagnosed unspecified trauma/stress disorder and also schizoaffective disorder.  The latter, the examiner noted, appeared to have its onset not later than 2004 and also noted it is not service connected.  The examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted the Veteran had been hospitalized as an inpatient at VAMC Richmond in March 2017 with an episode of schizoaffective disorder with auditory hallucinations.  Current symptoms for the Veteran included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran was noted to be sad with constricted affect.  Speech was normal and the Veteran was oriented in person, place, and time.  Immediate recall was good but attention and concentration was poor.  Episodes of anxiety without panic were noted occurring several times a week.  Impairment by non-service-connected schizoaffective disorder resulted in persistent hallucinations, difficulty in adapting to stressful circumstances, including work, disturbances of motivation, and mood.

In light of the foregoing, the Board finds that the Veteran's PTSD symptoms have been consistently worse in this appeal period, from the date of the April 2012 examination forward, and they have resulted in an overall disability picture that more nearly approximates deficiencies in most areas.  The Board finds that the consistency of observation and diagnoses of all the VA examinations gives them high probative weight, and there are no examinations or opinions to the contrary.  Despite the fact that GAF scores have fluctuated somewhat during this time period, the Veteran has displayed declining symptoms and behaviors with the increasing worsening since the beginning of this period.  The Veteran has been on multiple anti-depressant and other psychiatric medications throughout the appeal period and his doses have been changed throughout the period covered by this claim, indicating that the medication is only partially helping.  Each of the VA examinations, which cover the period in question, were extensive in time and scope and each VA provider or examiner specifically noted a occupational and social impairment in most areas, such as work, family relations, judgment, mood, and inability to establish and maintain effective relationships. The symptomatology listed by each VA provider more closely approximated the symptoms associated with a 70 percent rating for a psychiatric disability. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. Giving the Veteran the benefit of the doubt, the Board finds for an increased rating of 70 percent during the period from April 21, 2012 is more nearly approximated.

The Board notes the Veteran has multiple diagnoses of mental health disorders over the appeals period, to include PTSD, depression, and schizoaffective disorder, though only the PTSD is currently service-connected.  Nevertheless, in this regard, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

A rating in excess of 70 percent is not warranted at any time covered by this claim.  The evidence of record generally shows that the Veteran appeared lucid, oriented, and understood the consequences of his actions.  Although the Veteran consistently reported that he prefers to remain isolated, he has retained some social relationships, though with difficulty.  Moreover, the examination reports consistently note that the Veteran was polite and composed during regular examinations.  The Board notes that the April 2012 contract examiner noted total and occupational and social impairment, but also notes that the entire claims file was not available for review by that examiner.  During the April 2012 examination, total occupational and social impairment was indicated on the examiner's report but such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives and own occupation or name were not noted.  As such, the Board notes the symptoms present and assigns a greater probative weight to the subsequent VA examinations and treatment notes, each of which were conducted by experienced VA mental health professionals from the same VA facility that were familiar with the Veteran's complex mental health history.  The symptomatology listed by each VA psychiatrist or mental health professional more closely approximated the symptoms associated with a 70 percent rating for a psychiatric disability. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.  For these reasons, and in consideration of all of the evidence of record, the Board finds that total social and occupational impairment due to PTSD symptoms is not demonstrated during this period.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for period prior to April 21, 2012, or an increased evaluation in excess of the rating assigned for the period from April 21, 2012 forward. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial increased rating in excess of 30 percent for PTSD, for the period prior to April 21, 2012, has not been met or approximated, while an increased rating of 70 percent, but no higher, from April 21, 2012 for PTSD is warranted. See Fenderson, 12 Vet. App. at 126-127; Hart, 21 Vet. App. at 509-10.

Earlier Effective Date for Grant of Service Connection for PTSD

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 (2012) and 38 C.F.R. § 3.400 (2017).  38 U.S.C. § 5110(a) (2012) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

Similarly, 38 C.F.R. § 3.400(b)(2) (2017) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  

The essential requirements of a claim are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also 38 C.F.R. §§ 3.155(b) (2017) (explaining how to file a claim), 3.1(p) (2017) (defining "claim" as a "written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit").  Where no intent to apply for a specific benefit is discernable, "a claim for entitlement to such benefit [ ] has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App 501, 504 (2006).  VA is required to read sympathetically a veteran's allegations in all benefits claims and apply all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (requiring the Secretary to give a sympathetic reading to a veteran's filings).

The Veteran filed a claim specifically for PTSD on June 15, 2009, per a phone record document by VA and later formalized as a claim for service connection.  This claim was granted in an August 2013 rating decision, with an effective date of June 15, 2009, the date of the Veteran's initial claim for PTSD or any other acquired psychiatric disorder.

The Veteran filed a separate claim for an acquired psychiatric disorder, claimed as depression, as of November 9, 2010, when VA documented a phone call from the Veteran that was later formalized into a claim, separate from the PTSD claim.  This claim for an acquired psychiatric disorder was denied by the RO in June 2011.  The Veteran filed a Notice of Disagreement in May 2012, a Statement of the Case was issued in June 2013, and the issue was adjudicated by the Board in a separate decision in February 2018, denying a separate claim for depression, noting that diagnosis was subsumed in the VA diagnosis of schizoaffective disorder for this Veteran, as discussed above.  

At no point prior to June 15, 2009 did VA receive any claim for service connection for PTSD or any other acquired psychiatric disorder, nor did VA receive any submission or other communication from the Veteran that could be construed as such a claim.

The Board acknowledges the arguments advanced by the Veteran and his representative, specifically that a disability rating is warranted from the date of the Veteran's discharge from service as his condition is related to the in-service injury which forced him to be separated from the military.  See October 2017 Hearing Transcript.  However, the law regarding effective dates is clear: date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2017).

Under these facts, the earliest effective date the Veteran is entitled to for his PTSD disability is the date of his original claim, June 15, 2009.  Accordingly, the Veteran's claim for an earlier effective date for PTSD must be denied as a matter of law.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to an initial increased rating in excess of 30 percent for PTSD from June 15, 2009 to April 19, 2012, is denied.

Entitlement to an increased rating of 70 percent, but no higher, for PTSD from April 19, 2012 forward is granted, subject to the laws and regulations governing the payment of disability benefits.

Entitlement to an effective date earlier than June 15, 2009 for the grant of entitlement to service connection to PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


